Case 1:19-cv-02521-JBW-RER Document 22 Filed 09/16/19 Page 1 of 2 PagelD #: 263

THE RUSSELL FRIEDMAN

LAW GROUP, L

 

 

CHARLES HORN

PARTNER

DIRECT TEL.: 516.355.9694
DIRECT FAX: 516.355.9695
CHORN@RFRIEDMANLAW.COM

September 16, 2019

VIA ECF

Honorable Jack B. Weinstein, U.S.D.J.

United States District Court, Eastern District of New York
225 Cadman Plaza East

Brooklyn, New York 11201

Honorable Ramon E. Reyes, Jr., U.S.M.J.

United States District Court, Eastern District of New York
225 Cadman Plaza East

Brooklyn, New York 11201

Re: Chalamo Kaikovy v. Arihay Kaikoy, et al.
Docket No.: 19-CV-02521; File No.: L2805

Dear Judge Weinstein and Judge Reyes:

This firm represents Defendants, Arihay Kaikov, Pacific 2340 Corp., Royal A&K Realty
Group Inc., A&E.R.E. Management Corp., NY Prime Holding LLC, and AG Realty Bronx Corp.
in the above-referenced matter.

Please accept this correspondence as a formal request of the following proposed briefing
schedule, agreed to by all parties, with regard to Defendants’ individual motions for dismissal of
Plaintiff's First Amended Complaint, pursuant to Federal Rules of Civil Procedure (“FRCP”) Rule
12(b)(6), as follows:

Moving Defendants’ motions for dismissal are due October 7, 2019;
Plaintiff's opposition to motions for dismissal are due November 11, 2019;
Moving Defendants’ replies are due November 25, 2019; and

Filing of all papers via ECF on November 25, 2019.

eeYPr

The Court’s attention to this matter is greatly appreciated. Should you have any questions,
please contact your undersigned. Thank you.

Respectfully submitted,
THE RUSSELL FRIEDMAN LAW Group, LLP

By: /s/ Charles Horn
Charles Horn

3000 MARCUS AVENUE, SUITE 2E03, LAKE SUCCESS, NEW YORK 11042
T 516.355.9696 | F 516.355.9697 | RFRIEDMANLAWGROUP.COM
Case 1:19-cv-02521-JBW-RER Document 22 Filed 09/16/19 Page 2 of 2 PagelD #: 264

September 16, 2019
Letter re: Briefing Schedule
Page 2

ee: All counsel (via ECF)
